                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA                   §
                                           §
V.                                         §
                                           §      No. 3:19-cr-585-N (2)
LUIS ALBERTO TORRES-CORTES,                §
                                           §
             Defendant.                    §

                    MEMORANDUM OPINION AND ORDER

      In an Order Accepting Report and Recommendation of the United States

Magistrate Judge Concerning Plea of Guilty, dated April 22, 2021, United States

District Judge David C. Godbey has referred this matter to the undersigned United

States magistrate judge for a hearing to determine whether it has been clearly shown

that there are exceptional circumstances under 18 U.S.C. § 3145(c) why Defendant

Luis Alberto Torres-Cortes should not be detained under 18 U.S.C. § 3143(a)(2) and

whether it has been shown by clear and convincing evidence that Defendant Luis

Alberto Torres-Cortes is not likely to flee or pose a danger to any other person or the

community if released under 18 U.S.C. § 3142(b) or (c). See Dkt. No. 56.

                                    Background


      Defendant is set for sentencing before Judge Godbey on July 19, 2021. See Dkt.

No. 57. A[W]hether a defendant should be released pending trial and whether a

defendant should be released pending sentencing or appeal are distinct inquiries




                                          -1-
governed by different provisions of the Bail Reform Act.@ United States v. Lee, 31 F.

App=x 151, No. 01-30876, 2001 WL 1747632, at *1 (5th Cir. Dec. 4, 2001).


      AThe provisions of 18 U.S.C. ' 3143 govern release pending sentencing or

appeal.@ FED. R. CRIM. P. 46(c). 18 U.S.C. ' 3143(a)(2) dictates that the Court Ashall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds

there is a substantial likelihood that a motion for acquittal or new trial will be

granted; or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.@ 18 U.S.C. ' 3143(a)(2).


      On October 21, 2019, the undersigned United States magistrate judge released

Defendant subject to an Order Setting Conditions of Release. See Dkt. No. 21.


      AThe provisions of 18 U.S.C. ' 3143 govern release pending sentencing or

appeal.@ FED. R. CRIM. P. 46(c). 18 U.S.C. ' 3143(a)(2) dictates that the Court Ashall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds




                                           -2-
there is a substantial likelihood that a motion for acquittal or new trial will be

granted; or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.@ 18 U.S.C. ' 3143(a)(2).


      Defendant filed a Motion for Continued Pre-Trial Release in which he

identifies the exceptional circumstances under 18 U.S.C. § 3145(c) that he contends

justify his continued release post-conviction and in which he addresses whether he is

likely to flee or pose a danger to any other person or the community if released under

18 U.S.C. § 3142(b) or (c) pending sentencing. See Dkt. No. 64.


      The Court held a hearing on May 25, 2021 on the matters referred by Judge

Scholer, at which Defendant appeared in person and through counsel and the

government=s counsel appeared. See Dkt. No. 65.


                           Legal Standards and Analysis


      As a preliminary matter, Defendant is subject to mandatory detention under

Section 3143(a)(2) because he has, on a guilty plea, now been adjudged guilty of a

violation of 21 U.S.C. § 841(a)(1). See Dkt. Nos. 48, 54, & 56. That is Aan offense in a

case described in subparagraph (A) ... of subsection (f)(1) of section 3142,@ specifically,




                                            -3-
Aan offense for which a maximum term of imprisonment of ten years or more is

prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.).@


      Defendant therefore must be detained pursuant to 18 U.S.C. ' 3143(a)(2)

unless he meets the conditions of release set forth in Section 3143(a)(2) or 18 U.S.C.

' 3145(c). Release of Aa person who has been found guilty of an offense in a case

described in [18 U.S.C. ' 3142(f)(1)(A)] and is awaiting imposition or execution of

sentence@ requires that Athe judicial officer finds by clear and convincing evidence

that the person is not likely to flee or pose a danger to any other person or the

community.@ 18 U.S.C. ' 3143(a)(2)(B); see also United States v. Morrison, 833 F.3d

491, 506 (5th Cir. 2016) (AThe decision to detain Jacqueline after conviction is a

common one because of the presumption in favor of detention that attaches to a

convicted defendant. See 18 U.S.C. ' 3143.@); United States v. Lopez, 504 F. App=x 297,

298 (5th Cir. 2012) (AA defendant who has been convicted >shall ... be detained=

pending sentencing >unless the judicial officer finds by clear and convincing evidence

that the person is not likely to flee or pose a danger to the safety of any other person

or the community if released.= Thus, there is a presumption against release pending

sentencing.@ (footnotes omitted)).


      As the United States Court of Appeals for the Fifth Circuit has repeatedly

recognized, Federal Rule of Criminal Procedure 46(c) and Section 3143(a)(1) impose

a burden on a convicted defendant seeking release pending sentencing to show by



                                          -4-
clear and convincing evidence that she or he is not a flight risk or a danger to the

community. See 18 U.S.C. ' 3143(a)(1); FED. R. CRIM. P. 46(c) (AThe burden of

establishing that the defendant will not flee or pose a danger to any other person or

to the community rests with the defendant.@); United States v. Lockett, 549 F. App=x

269 (mem.), No. 13-11097, 2013 WL 6623771, at *1 (5th Cir. Dec. 17, 2013).


      Further, Defendant must meet the conditions of release set forth in Section

3143(a)(2)(A) or 3145(c). Defendant cannot, and does not claim that he can, satisfy

the Section 3143(a)(2)(A) showing that there is a substantial likelihood that a motion

for acquittal or new trial will be granted or that an attorney for the government has

recommended that no sentence of imprisonment be imposed on Defendant.


      18 U.S.C. ' 3145(c) provides that A[a] person subject to detention pursuant to

[18 U.S.C. '] 3143(a)(2) or (b)(2), and who meets the conditions of release set forth in

[18 U.S.C. '] 3143(a)(1) or (b)(1), may be ordered released, under appropriate

conditions, by the judicial officer, if it is clearly shown that there are exceptional

reasons why such person=s detention would not be appropriate.@ As reflected in the

Report and Recommendation Concerning Plea of Guilty [Dkt. No. 54], Section 3145(c)

provides an alternative basis for pre-sentencing release under Aexceptional

circumstances,@ so long as Defendant also makes the required showing under Section

3143(a)(1) and 3143(a)(2)(B) – that is, by clear and convincing evidence that

Defendant is not likely to flee or pose a danger to the safety of any other person or



                                          -5-
the community if released under 18 U.S.C. ' 3142(b) or 3142(c) pending sentencing.

See United States v. Carr, 947 F.2d 1239, 1240 (5th Cir. 1991).


      The Court finds that Defendant has made the required showing that he is not

likely to flee or pose a danger to the safety of any other person or the community if

continued on release. As Defendant explains in his motion, he “can show that he is

neither a flight risk nor a danger to society” where he




                                          -6-
      has been on pre-trial release since his last detention hearing on or about
      the 11th day of October 2019. To date, the Movant has not missed a court
      setting, and has consistently reported to his Probation Officers, first, to
      Elizabeth Martinez, and subsequently, to Mike Cannon. The Movant has
      timely provided his supervising Officers with whatever they have
      requested in compliance with the terms and conditions of his release. The
      Movant has clearly demonstrated over time that he is not a flight risk,
      and there is nothing that would indicate his plea of guilty will augment
      any such risk. He has had ample opportunity to determine whether he
      poses any threat to the community or any inclination to flee the Country
      over the course of the past year and one half, but he has shown neither.
      In fact, he has been exemplary on supervised release, obtaining work near
      his wife and his three young children, timely appearing at each court
      setting, reporting to his respective Supervisors, and consistently paying
      his bills to ensure his family has a roof over their heads and food on the
      table.
             The Movant has no prior criminal history, and has strong ties to
      the Houston area, where his wife, Nancy Gaytan, lives with his three
      children, Luis Armando Torres Gaytan, who is 9 years old, Sophie Torres
      Gaytan, who is 7 years old, and Gilberto Torres Gaytan, who is 4 years
      old.
            The Movant is currently working for Stone Systems of Houston in
      order to support his wife and his three young children. He has been
      working full time consistently since the time of his initial release.
Dkt. No. 64 at 2-3.


      The issue of Defendant=s presentencing release therefore turns on whether Ait is

clearly shown that there are exceptional reasons why [Defendant=s] detention [pending

sentencing] would not be appropriate.@ 18 U.S.C. ' 3145(c). In support of that showing,

Defendant explains that he




                                          -7-
      has pleaded guilty, and therefore, no motion for acquittal, nor for a new
      trial will be granted. While there is an expectation of a sentence of
      imprisonment, there are mitigating circumstances which constitute
      exceptional reasons why the Movant should not be detained, and in
      particular falling under the references set forth in Section 3145(c)
      regarding release upon “appeal” in the event the Movant were able to
      demonstrate why pre-sentencing detention is inappropriate.
      .…
             While the Movant immediately accepted responsibility for his role
      in the offense for which he pleaded guilty, based on the facts underlying
      the charge, he was at best, a minor participant. He is fully aware that any
      divergence from his conditions of release would potentially subject him to
      a significantly different penalty at the time of sentencing. He has
      consistently shown that he is not inclined to deviate from the obligations
      and responsibilities he has been entrusted with since the date of his last
      detention hearing.
      ….
      When taken together with the Fifth Circuit’s deference to the discretion
      of the District Courts, a combination of factors, specifically including the
      Movant’s minor role coupled with his familial obligations, and his
      consistent compliance with his legal and communal obligations, may
      equate to extraordinary circumstances were the Court to deem it such.


             In conclusion, and based on the foregoing, the Movant has aptly
      demonstrated that: (1) he does not present a flight risk as reflected by his
      actions over the time of his release, as well as his ties to the Houston
      community; (2) he does not present a threat to others, which he has
      demonstrated through his behavior throughout release, and by virtue of
      his role as a minimal participant; and (3) that his supervised release was
      effective in deterring undesirable behaviors
Dkt. No. 64 at 1-4.




                                          -8-
      At the May 25, 2021 hearing, Defendant’s counsel explained that, while

Defendant understood that he might be detained at the hearing, his continued work

and support of his family pending sentencing and any likely reporting date would be

important to allow his wife to find work providing enough income to allow her to

support their kids and household alone while he is incarcerated.


      The government deferred to the Court but does not oppose continued

presentencing release.


      The United States Court of Appeals for the Fifth Circuit has explained that the

Aexceptional reasons@ provision Awas added to ' 3145(c) with the mandatory detention

provisions of ' 3143(a)(2) and (b)(2) and was apparently designed to provide an avenue

for exceptional discretionary relief from those provisions.@ Carr, 947 F.2d at 1240. The

United States Court of Appeals for the Second Circuit offers a working definition of

Aexceptional reasons@: Aa unique combination of circumstances giving rise to situations

that are out of the ordinary.@ United States v. DiSomma, 951 F.2d 494, 497 (2d Cir.

1991). That court also explained that, in assessing reasons proffered as the basis for

release under Section 3145(c), Aa case by case evaluation is essential.@ Id. The United

States Court of Appeals for the Eighth Circuit has similarly explained that

A>exceptional= means >clearly out of the ordinary, uncommon, or rare.=@ United States v.

Little, 485 F.3d 1210, 1211 (8th Cir. 2007) (citation omitted). One court has explained

that, Ato avoid emasculating the mandatory detention statute[,] >exceptional reasons




                                          -9-
review is limited to determining whether remanding the defendant to custody until

sentencing would be tantamount to subjecting individuals to unjust detention.=@ United

States v. Thomas, No. 10-cr-229, 2010 WL 3323805, at *2 (D.N.J. Aug. 20, 2010)

(quoting United States v. Christman, 712 F. Supp. 2d 651, 655 (E.D. Ky. 2010)).


      District courts in this circuit have noted a variety of circumstances that do not

rise to the level of exceptional. See United States v. Cyrus, No. 10-0228-04, 2010 WL

5437247, at *1-*2 (W.D. La. Dec. 27, 2010) (need to Asecure his home and attend to

other personal matters@ were not exceptional reasons justifying release pending

sentencing); United States v. Douglas, 824 F. Supp. 98, 99-100 (N.D. Tex. 1993)

(defendant=s cooperation with the government that subjected him to potential

retaliation by co-defendants and his attempts at rehabilitation did not constitute

exceptional reasons); United States v. Dempsey, No. 91-098, 1991 WL 255382, at *1-*2

(E.D. La. Nov. 19, 1991) (poor health, emotional and mental problems, and need to

properly prepare his business and his family for his long absence were not exceptional

circumstances); United States v. Scott, No. 1:95-CR-80-1, 1995 WL 723752, at *1-*2

(E.D. Tex. Nov. 22, 1995) (need to assist parent was a purely personal reason that was

no more exceptional than those routinely rejected by courts); see also United States v.

Landry, No. CR 15-32-JWD-SCR, 2015 WL 5202458, at *2-*4 (M.D. La. Sept. 4, 2015);

United States v. Posada, 109 F. Supp. 3d 911, 912-16 (W.D. Tex. 2015).




                                         -10-
      The facts that Defendant urges as exceptional circumstances, including his

compliance with his conditions of pretrial release, are certainly commendable. But the

Court determines – as have many other courts when presented with similar arguments

for presentencing release – that Defendant=s proffered reasons for continuing his

release do not individually give rise to a situation that is out of the ordinary.


      But the Court determines that all of the circumstances that Defendant asserts

are, taken together at this point in time, a unique combination of circumstances giving

rise to a situation that is out of the ordinary. Among other circumstances, Defendant

presents what the Court believes to be valid family-related concerns that, combined

with this compliance to date, including his steady employment, amount to a situation

in which Defendant’s detention pending his sentencing hearing in less than months in

July 2021 would not be appropriate.


                                      Conclusion


      The Court finds that Defendant Luis Alberto Torres-Cortes has presented so

unique a combination of circumstances that is so clearly out of the ordinary, uncommon,

or rare as to justify ordering release pending sentencing under 18 U.S.C. ' 3145(c) and

that Defendant Luis Alberto Torres-Cortes met his burden to clearly show exceptional

circumstances why he should not be detained pending sentencing – that is, exceptional

reasons why his detention would not be appropriate – and to show by clear and

convincing evidence that he is not likely to flee or pose a danger to any other person or



                                           -11-
the community if she remains on release under 18 U.S.C. ' 3142(c). Defendant Luis

Alberto Torres-Cortes is ORDERED to remain on release, subject to the Court=s Order

Setting Conditions of Release [Dkt. No. 21], pending his sentencing before Judge

Godbey.


      SO ORDERED.

      DATED: May 25, 2021




                                        DAVID L. HORAN
                                        UNITED STATES MAGISTRATE JUDGE




                                       -12-
